                                                                             U.S. DISTRICT COllh"
                                                                         NORTIIIJRN DISTRICT OFTilXA"
                      IN THE UNITED STATES DISTRIC COURT                           FILED            "
                           NORTHERN DISTRICT OF TE AS
                               FORT WORTH DIVISI6N
                                                                                AUG - 7 2019

S.J. LOUIS CONSTRUCTION OF                        §
                                                                         CLERK, U.S. DISTRICT COURT
TEXAS, LTD.,                                      §
                                                                            B~'----,=,---­
                                                                                 bcputy
                                                  §
              Plaintiff,                          §
                                                  §
vs.                                               §   NO. 4:19-CV-353-A
                                                  §
MIGUEL A. HERNANDEZ,                              §
                                                  §
              Defendant.                          §


                           MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of plaintiff, S.J.

Louis Construction of Texas, Ltd., to dismiss the counterclaim(s)

asserted by defendant, Miguel A. Hernandez. The court, having

considered the motion, defendant's response, the reply, the

record, and applicable authorities, finds that the motion should

be granted.

                                                 I.

                      Nature of the Case and Counterclaim

      On April 29, 2019, plaintiff filed its complaint in this

action seeking declaratory and affirmative relief regarding the

terms of the S.J. Louis Construction of Texas, Ltd., Deferred

Compensation Plan (the "Plan"). Doc. 1 1. Plaintiff alleges that

this is an action arising under the Employee Retirement Income

Security Act of 1974, 29 U.S.C.                  §§   1001-1061 ("ERISA").


      'The "Doc. "reference is to the number of the item on the docket in this action.
     Plaintiff alleges: Plaintiff employed defendant as a

foreman/team leader from September 26, 1999, until August 2,

2018, when he resigned. Doc. 1,       ~~       9, 10. Defendant elected to

participate in the Plan. Id.     ~   13. By virtue of his position,

defendant had access to and knowledge of plaintiff's proprietary

and confidential information. Id.          ~    19. The Plan required that

defendant keep such information confidential, id.                 ~~   17-18, and

that his failure to do so would result in his forfeiting benefits

thereunder. Id.   ~   20. The Plan also prohibited defendant from

soliciting customers, suppliers, or employees of plaintiff, with

loss of benefits if he did so. Id.             ~~   22-24. The Plan also

provided for forfeiture of benefits if defendant was or could

have been terminated for cause. Id.             ~   26. Defendant convinced

those who worked for him to go to work for a competitor for whom

defendant also went to work. Id.         ~~     35-36. Plaintiff issued a

notice of forfeiture of Plan benefits to defendant. Id.                    ~42.

Defendant has threatened to sue plaintiff. Id.               ~~   48-50.

     Plaintiff seeks a declaration that the forfeiture provisions

of the Plan are enforceable and that it acted lawfully in

forfeiting defendant's benefits. It also seeks to recover

attorney's fees and court costs.

     On June 5, 2019, plaintiff filed his answer, affirmative

defenses and counterclaims. Doc. 14. The part of the document


                                     2
labeled "Counterclaim" contains seven paragraphs that do not

appear to assert any claims against plaintiff although it

mentions in a conclusory way "false light," id. at 23,        , 5,

"emotions [sic] distress," id. ,        6, and "unjust enrichment," id.

,   7. In his response to the motion to dismiss, defendant says

that he has brought counterclaims for unlawful covenant not to

compete, fraudulent inducement, and unjust enrichment. Doc. 25 at

2. In a footnote he says that he does not intend to pursue the

unidentified claims in paragraphs 4, 5, and 6 of the

counterclaim.   Id. n.l.

                                    II.

                           Grounds of the Motion

      Plaintiff alleges that defendant's state law counterclaims,

to the extent he purports to assert any, are preempted by ERISA.

In addition, it says that defendant has failed to plead any

plausible claims against it.

                                   III.

                     Applicable Legal Principles

      Rule 8(a) (2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ. P. 8(a) (2),     "in order to give the defendant fair


                                    3
notice of what the claim is and the grounds upon which it rests,"

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)      (internal

quotation marks and ellipsis omitted) . Although a complaint need

not contain detailed factual allegations, the "showing•

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Twombly, 550 U.S. at 555 & n.3. Thus, while a court

must accept all of the factual allegations in the complaint as

true, it need not credit bare legal conclusions that are

unsupported by any factual underpinnings. See Ashcroft v. Iqbal,

556 U.S. 662,    679 (2009)   ("While legal conclusions can provide

the framework of a complaint, they must be supported by factual

allegations.")

     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Iqbal, 556

U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id. In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. at 679.

"Determining whether a complaint states a plausible claim for


                                    4
relief .            [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.   11
              Id.

     As the Fifth Circuit has explained: "Where the complaint is

devoid of facts that would put the defendant on notice as to what

conduct supports the claims, the complaint fails to satisfy the

requirement of notice pleading." Anderson v. U.S. Dep't of

Housing & Urban Dev., 554 F.3d 525, 528        (5th Cir. 2008). In sum,

"a complaint must do more than name laws that may have been

violated by the defendant; it must also allege facts regarding

what conduct violated those laws. In other words, a complaint

must put the defendant on notice as to what conduct is being

called for defense in a court of law." Id. at 528-29.

     Rule 9(b) sets forth the heightened pleading standard

imposed for fraud claims:       "In alleging fraud or mistake, a party

must state with particularity the circumstances constituting

fraud or mistake." The Fifth Circuit requires a party asserting

fraud to "specify the statements contended to be fraudulent,

identify the speaker, state when and where the statements were

made, and explain why the statements were fraudulent." Hermann

Holdings, Ltd. v. Lucent Techs., Inc., 302 F. 3d 552,      564-65 (5th

Cir. 2002) (internal quotations and citations omitted). Succinctly

stated, Rule 9(b) requires a party to identify in its pleading


                                      5
"the who, what, when, where, and how" of the events constituting

the purported fraud. Dorsey v. Portfolio Equities, Inc., 540 F.3d

333, 339 (5th Cir. 2008). Rule 9(b) applies to all cases where

the gravamen of the claim is fraud even though the theory

supporting the claim is not technically termed fraud.                                   Frith v.

Guardian Life Ins. Co. of Am., 9 F. Supp. 2d 734, 742                                    (S.D. Tex.

1998). Statutory claims based on allegations of fraud,                                    such as

violations of the Texas Insurance Code, the TDCA, and the Texas

DTPA, as well as those for fraud,                       fraudulent inducement,

fraudulent concealment, and negligent misrepresentation are

subject to the requirements of Rule 9(b). Motten v. Chase Home

Fin., 831 F. Supp. 2d 988,                  994 (S.D. Tex. 2011); Berry v.

Indianapolis Life Ins. Co.,                   608 F. Supp. 2d 785, 800                 (N.D. Tex.

2009); Frith,          9 F. Supp. 2dat 742.

                                                  IV.

                                              Analysis

        As noted, supra, defendant's counterclaim contains only

conclusory allegations that may or may not assert affirmative

claims. 2 Despite his recognition of the proper test, Doc. 25 at

7, the counterclaim is devoid of any facts that would put

plaintiff on notice as to what conduct supports the claims. He




        'Defendant himself seems uncettain, noting that several of the allegations "could also be properly
considered ... as affirmative defenses." Doc. 25 at 10.

                                                    6
makes no attempt to set forth the "who, what, when, where, and

how" of the fraudulent inducement claim. Instead, he posits that

after conducting discovery he may be able to prove the

allegations, id. at 11, overlooking that the facts giving rise to

the fraud are within his personal knowledge. He does not seek

leave to amend; 3 nor does he allege that he could amend to

properly state facts to support any claim against plaintiff.

        Defendant devotes a large portion of his response to the

confusing argument that the motion cannot be granted inasmuch as

it is actually a motion for summary judgment. Doc. 25 at 2-6. The

court has not been asked to take any matters outside the

pleadings into consideration. But, even if it had, consideration

of the Plan, the operative document and subject of the complaint,

would have been appropriate. See, e.g., Scanlan v. Tex. A&M

Univ., 343 F.3d 533, 536 (5th Cir. 2003).

        Here, plaintiff has properly pleaded the existence of an

ERISA plan, which appears to be conceded by defendant's answer.

ERISA preempts state law claims that address matters such as the

right to receive benefits that directly affect the relationship

among the employer, the plan and its fiduciaries, and the

beneficiaries and participants in the plan. 29 U.S. C.                                   §   1144 (a);



        3
        lnstead, defendant puts the burden on the court to determine whether he has pleaded sufficiently.
Doc. 25 at 11. He has not filed an appropriate motion, Local Civil Rule LR 15.1.

                                                   7
FMC Corp. v. Holliday, 498 U.S. 52, 58 (1990); Woods v. Texas

Aggregates, L.L.C., 459 F.3d 600, 602   (5th Cir. 2006). The court

questions whether defendant has stated a claim under any law.

But, to the extent he might have asserted any state law claim,

such claim would be preempted by ERISA. Metropolitan Life Ins.

Co. v. Taylor, 481 U.S. 58, 61-63   (1987); Anderson v Electronic

Data Sys. Corp., 11 F.3d 1311, 1313-14 (5th Cir. 1994); Hogan v.

Kraft Foods, 969 F.2d 142, 144-45 (5th Cir. 1992).

                               v.
                              Order

     The court ORDERS that plaintiff's motion to dismiss

counterclaims be, and is hereby, granted, and defendant's

counterclaims be, and are hereby, dismissed.

     SIGNED August 7, 2019.




                                                      Judge




                                8
